Case: 16-11331      Document: 00514272828         Page: 1    Date Filed: 12/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals
                                      No. 16-11331                                  Fifth Circuit

                                                                                  FILED
                                                                          December 14, 2017
UNITED STATES OF AMERICA,                                                    Lyle W. Cayce
                                                                                  Clerk
                                                 Plaintiff-Appellee

v.

WILLIE HUGH WASHINGTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CR-106


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Willie Washington violated the terms of his supervised release by using
cocaine. As a result, the district court revoked his supervision and sentenced
him to 18 months in prison. Washington contends that an impermissible
sentencing consideration was a dominant factor in that decision. Although
many of the statutory factors a court may consider in regular sentencing also
apply in the revocation context, some do not.               In particular the statute
governing revocation sentences does not incorporate 18 U.S.C. § 3553(a)(2)(A).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11331     Document: 00514272828        Page: 2   Date Filed: 12/14/2017


                                     No. 16-11331

United States v. Miller, 634 F.3d 841, 844 (5th Cir. 2011); see also United States
v. Rivera, 784 F.3d 1012, 1016–17 (5th Cir. 2015). So in imposing a revocation
sentence, a court may not rely on the need for the sentence “to reflect the
seriousness of the offense, to promote respect for the law, and to promote just
punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). Washington argues
that promoting respect for the law was a dominant consideration in his
revocation sentence because immediately after Washington allocuted, the
district court said the following:
            Well, I’ve gone back through the file, your history, and
            it’s very disturbing. Apparently you don’t have any
            respect for the rules or laws of our society.


      Because Washington did not object in the district court on the ground
that the sentence was influenced by an improper consideration, he must meet
the stringent plain error standard. See United States v. Olano, 507 U.S. 725,
736 (1993). The first two of those hurdles requires him to show an error that
is obvious. Id. at 732–34. He cannot do so. A review of the full revocation
transcript reveals that the statement Washington highlights was likely
nothing more than a throwaway line. It preceded a detailed recitation of
Washington’s repeated violations of supervised release and his extensive
criminal history, which are factors the court may consider in deciding the
appropriate revocation sentence. See 18 U.S.C. § 3583(e) (incorporating 18
U.S.C. § 3553(a)(1), which allows consideration of the “history and
characteristics of the defendant”).       When the court later pronounced the
sentence, it did not invoke the need to promote respect for the law. As the
statement Washington challenges appears to be nothing more than an offhand
comment to the defendant as opposed to an official justification for the




                                          2
    Case: 16-11331     Document: 00514272828     Page: 3   Date Filed: 12/14/2017


                                  No. 16-11331

sentence, Washington cannot show that promoting respect for the law was a
dominant factor in his sentence. There was no error, plain or otherwise.
      The record also belies Washington’s claim that the district court failed to
consider additional drug treatment as an alternative to incarceration, which
he argues renders the sentence substantively unreasonable. After defense
counsel objected on this ground, the district court explained, “Well, I did
consider that. I don’t think it’s necessary, but I took it into account.” And the
district court did not abuse its discretion in rejecting the treatment alternative
as Washington had tested positive for drug use four other times during his
supervised release.
      The judgment is AFFIRMED.




                                        3